ORDER
Defendant’s petition for discretionary review is allowed for the limited purpose of remanding to the Court of Appeals to reconsider its holding in light of State v. Thomsen, N.C. , 789 S.E.2d 639 (2016), and State v. Stubbs, 368 N.C. 40, 770 S.E.2d 74 (2015). See Thomsen, _ N.C. at _, 789 S.E.2d at 642. (recognizing N.C.G.S. § 7A-32(c) “creates a default rule that the Court of Appeals has jurisdiction to review a lower court judgment by writ of certiorari”); Stubbs, 368 N.C. at 44, 770 S.E.2d at 76 (recognizing that Rule 21 of the North Carolina Rules of Appellate Procedure cannot take away jurisdiction given to the Court of Appeals by N.C.G.S. § 7A-32(c)).
By Order of the Court in Conference, this 22nd day of September, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 23rd day of September, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hackney Assistant Clerk